                      Case 2:17-cr-00231-JCM-VCF Document 47 Filed 09/30/20 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:17-CR-231 JCM (VCF)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     MOHAMMAD SHAFIQUE,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of USA v. Shafique, case number 2:17-cr-00231-
               14     JCM-VCF. (ECF No. 38).
               15            Defendant Mohammad Shafique seeks compassionate release in light of the COVID-19
               16     pandemic. (ECF No. 37). Per General Order 2020-06, the Federal Public Defender’s office
               17     (“FPD”) is presumptively appointed “to represent a defendant if that defendant files a pro se
               18     section 3582(c)(1)(A) motion directly with this Court pursuant to section 603(b) of the FIRST
               19     STEP Act. FPD must file a supplement to the defendant’s pro se motion within fourteen days.”
               20     Amended General Order 2020-06.
               21            Accordingly,
               22            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the federal public
               23     defender is appointed as counsel to represent defendant, unless the federal public defender
               24     declines the appointment on the basis of a conflict and files a motion requesting the appointment
               25     of CJA counsel no later than fourteen (14) days from the date of this order.
               26            DATED September 30, 2020.
               27
                                                                    __________________________________________
               28                                                   UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
